Per Curiam.
The premises described in the complaint were leased to the defendants, who covenanted not to assign the lease or under-let the premises or any part thereof without the landlord’s consent in writing.
By that covenant the plaintiff reserved to herself the right to refuse to allow a person to occupy the premises without her consent. To this the defendants have agreed. It will not do to say that the defendants consider the proposed tenant unobjectionable. The covenant is that plaintiff shall consent. The plaintiff is the one who is to determine that question.
The court cannot substitute its judgment for that of the lessor. The papers show that it would be impossible to accurately ascertain the damages that would arise from the breach of this covenant, and no facts are shown which would make it inequitable to enforce such covenant.
*92On the case as presented by the affidavits, we think the plaintiff was entitled to the injunction granted, and the order appealed from should he affirmed with |10 costs and disbursements.